Exhibit 10.2

FORM OF AMENDED AND RESTATED COMMERCIAL PAPER DEALER AGREEMENT

Between:

LEGGETT & PLATT, INCORPORATED, as Issuer, and                 , as Dealer,
Concerning Notes to be issued pursuant to an Issuing and Paying Agent Agreement
dated as of December 2, 2014 between the Issuer and U.S. Bank National
Association, as Issuing and Paying Agent dated as of December 2, 2014.

Amended and Restated Commercial Paper Dealer Agreement

4(a)(2) Program

The Issuer and Dealer are parties to that certain Commercial Paper Dealer
Agreement dated as of                 . This agreement (the “Agreement”) amends,
restates and supersedes in its entirety that agreement and sets forth the
understandings between the Issuer and the Dealer, each named on the cover page
hereof, in connection with the issuance and sale by the Issuer of its short-term
promissory notes (the “Notes”) through the Dealer.

Certain terms used in this Agreement are defined in Section 6 hereof.

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

 

1. Offers, Sales and Resales of Notes.

 

  1.1. While (i) the Issuer has and shall have no obligation to sell the Notes
to the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein; and where the Issuer sells the Notes to the Dealer, or the
Dealer arranges the sale of the Notes, such Notes will be issued and sold in
reliance on the covenants and agreements of the Dealer contained herein and on
the terms and conditions and in the manner provided herein.

 

  1.2.

So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, the Issuer shall not, without the
consent of the Dealer, offer, solicit or accept offers to purchase, or sell, any
Notes except (a) in transactions with one or more dealers which may from time to
time after the date hereof become dealers with respect to the Notes by executing
with the Issuer one or more agreements which



--------------------------------------------------------------------------------

  contain provisions substantially identical to those contained in Section 1 of
this Agreement, of which the Issuer hereby undertakes to provide the Dealer
prompt notice or (b) in transactions with the other dealers listed on the
Addendum hereto, which are executing agreements with the Issuer which contain
provisions substantially identical to Section 1 of this Agreement
contemporaneously herewith. In no event shall the Issuer offer, solicit or
accept offers to purchase, or sell, any Notes directly on its own behalf in
transactions with persons other than broker-dealers as specifically permitted in
this Section 1.2.

 

  1.3. The Notes shall be in a minimum denomination of $250,000 or integral
multiples of $1,000 in excess thereof, will bear such interest rates, if
interest bearing, or will be sold at such discount from their face amounts, as
shall be agreed upon by the Dealer and the Issuer, shall have a maturity not
exceeding 270 days from the date of issuance and may have such terms as are
specified in Exhibit C hereto or the Private Placement Memorandum. The Notes
shall not contain any provision for extension, renewal or automatic “rollover.”

 

  1.4. The authentication and issuance of, and payment for, the Notes shall be
effected in accordance with the Issuing and Paying Agent Agreement, and the
Notes shall be either individual physical certificates or book-entry notes
evidenced by one or more master notes (each, a “Master Note”) registered in the
name of The Depository Trust Company (“DTC”) or its nominee, in the form or
forms annexed to the Issuing and Paying Agent Agreement.

 

  1.5. If the Issuer and the Dealer shall agree on the terms of the purchase of
any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate or interest rate
index and margin (in the case of interest-bearing Notes) or discount thereof (in
the case of Notes issued on a discount basis), and appropriate compensation for
the Dealer’s services hereunder) pursuant to this Agreement, the Issuer shall
cause such Note to be issued and delivered in accordance with the terms of the
Issuing and Paying Agent Agreement and payment for such Note shall be made by
the purchaser thereof, either directly or through the Dealer, to the Issuing and
Paying Agent, for the account of the Issuer. Except as otherwise agreed, in the
event that the Dealer is acting as an agent and a purchaser shall either fail to
accept delivery of or make payment for a Note on the date fixed for settlement,
the Dealer shall promptly notify the Issuer, and if the Dealer has theretofore
paid the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note. If such failure occurred for any reason other than default by the Dealer,
the Issuer agrees to reimburse the Dealer on an equitable basis for the Dealer’s
loss of the use of such funds for the period such funds were credited to the
Issuer’s account.

 

  1.6. The Dealer and the Issuer hereby establish and agree to comply with the
following procedures in connection with offers, sales and subsequent resales or
other transfers of the Notes, it being understood that such agreement is made
with a view to bringing the offer, sale and resale or other transfer of the
Notes within the exemption provided by Section 4(a)(2) of the Securities Act:

 

2



--------------------------------------------------------------------------------

  (a) The Dealer agrees that offers and sales of the Notes by or through the
Dealer shall be made only to an offeree or purchaser that the Dealer reasonably
believes (1) has been afforded an opportunity to investigate matters relating to
the Issuer and the Notes prior to the time of sale, (2) is not acquiring the
Notes with a view to any distribution thereof, and (3) at the time of sale, is
either (A) an Institutional Accredited Investor which (x) itself possesses such
knowledge and experience in financial and business matters that it is capable of
evaluating and bearing the economic risk of an investment in the Notes or
(y) with respect to which such Institutional Accredited Investor has sole
investment discretion or (B) a Qualified Institutional Buyer that is acquiring
Notes for its own account or for one or more accounts, each of which accounts is
a Qualified Institutional Buyer and with respect to each of which the purchaser
has sole investment discretion.

 

  (b) The Dealer agrees that resales and other transfers of the Notes by the
holders thereof shall be made only in accordance with the restrictions in the
legend described in clause (e) below and attached hereto as Exhibit A.

 

  (c) No general solicitation or general advertising shall be used in connection
with the offering within the meaning of Rule 502 under the Securities Act.
Without limiting the generality of the foregoing, without the prior written
approval of the other, neither the Dealer nor Issuer will issue any press
release, make any other statement to any member of the press making reference to
the Notes, the offer or sale of the Notes or this Agreement or place or publish
any “tombstone” or other advertisement relating to the Notes or the offer or
sale thereof. Notwithstanding the foregoing, the Issuer shall be permitted to
make such filings with the SEC that in the opinion of counsel for the Issuer are
required to comply with Sections 13 or 15(d) of the Exchange Act; provided,
however, the Issuer shall (i) omit the name of the Dealer from any publicly
available filing by the Issuer that makes reference to the Notes or the offer or
sale of the Notes or this Agreement, (ii) redact the name of the Dealer or other
information that could identify the Dealer from any agreement or other
information included in such filing, or an exhibit thereto, and (iii) ensure
that any such filing complies with Rule 135c of the Securities Act.

 

  (d) No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary or agent acting on behalf
of others, such purchaser shall represent that each person for whom such
purchaser is acting must purchase at least $250,000 principal or face amount of
Notes.

 

  (e) Offers and sales of the Notes shall be subject to the restrictions
described in the legend appearing on Exhibit A hereto. A legend substantially to
the effect of such Exhibit A shall appear as part of the Private Placement
Memorandum used in connection with offers and sales of Notes hereunder, as well
as on each individual certificate representing a Note and each Master Note
representing book-entry Notes offered and sold pursuant to this Agreement.

 

  (f)

The Dealer shall furnish or shall have furnished to each purchaser of Notes for
which it has acted as the dealer, at or prior to the sale of such Notes, a copy
of the then-current Private Placement Memorandum unless such purchaser has
previously received a copy of the Private Placement Memorandum as then in
effect. The Private Placement Memorandum shall expressly state that any person
to whom

 

3



--------------------------------------------------------------------------------

  Notes are offered shall have an opportunity to ask questions of, and receive
information from the Issuer and the Dealer and shall provide the names,
addresses and telephone numbers of the persons from whom information regarding
the Issuer may be obtained.

 

  (g) The Issuer agrees for the benefit of the Dealer and each of the holders
and prospective purchasers from time to time of the Notes that, if at any time
the Issuer shall not be subject to Section 13 or 15(d) of the Exchange Act, the
Issuer will furnish, upon request and at its expense, to the Dealer and to
holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).

 

  (h) In the event that any Note offered or to be offered by the Dealer would be
ineligible for resale under Rule 144A, the Issuer shall immediately notify the
Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.

 

  (i) The Issuer represents that it is not currently issuing commercial paper in
the United States market in reliance upon the exemption provided by
Section 3(a)(3) of the Securities Act. The Issuer agrees that , if it shall
issue commercial paper after the date hereof in reliance upon such exemption
(a) the proceeds from the sale of the Notes will be segregated from the proceeds
of the sale of any such commercial paper by being placed in a separate account;
(b) the Issuer will institute appropriate corporate procedures to ensure that
the offers and sales of notes issued by the Issuer, as the case may be, pursuant
to the Section 3(a)(3) exemption are not integrated with offerings and sales of
Notes hereunder; and (c) the Issuer will comply with each of the requirements of
Section 3(a)(3) of the Securities Act in selling commercial paper or other
short-term debt securities other than the Notes in the United States.

 

  1.7. The Issuer hereby represents and warrants to the Dealer, in connection
with offers, sales and resales of Notes, as follows:

 

  (a)

The Issuer hereby confirms to the Dealer that (except as permitted by
Section 1.6(i) and except for the Issuer’s November 10, 2014 public offer and
sale of 3.80% senior notes due November 15, 2024) within the preceding six
months neither the Issuer nor any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof acting on behalf of the Issuer has
offered or sold any Notes, or any substantially similar security of the Issuer
(including, without limitation, medium-term notes issued by the Issuer), to, or
solicited offers to buy any such security from, any person other than the Dealer
or the other dealers referred to in Section 1.2 hereof. The Issuer also agrees
that (except as permitted by Section 1.6(i)), as long as the Notes are being
offered for sale by the Dealer and the other dealers referred to in Section 1.2
hereof as contemplated hereby and until at least six months after the offer of
Notes hereunder has been terminated, neither the Issuer nor any person other
than the Dealer or the other dealers referred to in Section 1.2 hereof (except
as contemplated by Section 1.2 hereof) will offer the Notes or any substantially
similar security of the Issuer for sale to, or solicit offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof, it being understood that such agreement is made with a
view to bringing the offer and

 

4



--------------------------------------------------------------------------------

  sale of the Notes within the exemption provided by Section 4(a)(2) of the
Securities Act and shall survive any termination of this Agreement. The Issuer
hereby represents and warrants that it has not taken or omitted to take, and
will not take or omit to take, any action that would cause the offering and sale
of Notes hereunder to be integrated with any other offering of securities,
whether such offering is made by the Issuer or some other party or parties,
except for the offer and sale of notes under the former Commercial Paper Agency
Agreement, dated December 21, 1994, between the Issuer and JPMorgan Chase Bank,
N.A. as issuing and paying agent, and the respective dealers thereunder.

 

  (b) The Issuer represents and agrees that the proceeds of the sale of the
Notes are not currently contemplated to be used for the purpose of buying,
carrying or trading securities within the meaning of Regulation T and the
interpretations thereunder by the Board of Governors of the Federal Reserve
System. In the event that the Issuer determines to use such proceeds for the
purpose of buying, carrying or trading securities, whether in connection with an
acquisition of another company or otherwise, the Issuer shall give the Dealer at
least five business days’ prior written notice to that effect. The Issuer shall
also give the Dealer prompt notice of the actual date that it commences to
purchase securities with the proceeds of the Notes. Thereafter, in the event
that the Dealer purchases Notes as principal and does not resell such Notes on
the day of such purchase, to the extent necessary to comply with Regulation T
and the interpretations thereunder, the Dealer will sell such Notes either
(i) only to offerees it reasonably believes to be Qualified Institutional Buyers
or to Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.

 

2. Representations and Warranties of the Issuer.

The Issuer represents and warrants that:

 

  2.1 The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
requisite corporate power and authority to execute, deliver and perform its
obligations under the Notes, this Agreement and the Issuing and Paying Agent
Agreement.

 

  2.2 This Agreement and the Issuing and Paying Agent Agreement have been duly
authorized, executed and delivered by the Issuer and constitute legal, valid and
binding obligations of the Issuer enforceable against the Issuer in accordance
with their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

  2.3 The Notes have been duly authorized, and when issued as provided in the
Issuing and Paying Agent Agreement, will be duly and validly issued and will
constitute legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

5



--------------------------------------------------------------------------------

  2.4 Subject to the offer and sale of Notes being conducted by Dealer in
accordance with this Agreement, the offer and sale of the Notes in the manner
contemplated hereby do not require registration of the Notes under the
Securities Act, pursuant to the exemption from registration contained in
Section 4(a)(2) thereof, and no indenture in respect of the Notes is required to
be qualified under the Trust Indenture Act of 1939, as amended.

 

  2.5 The Notes will rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer, other than in the case of obligations
preferred by mandatory provisions of law.

 

  2.6 No consent or action of, or filing or registration with, any governmental
or public regulatory body or authority, including the SEC, is required to
authorize, or is otherwise required in connection with the execution, delivery
or performance of, this Agreement, the Notes or the Issuing and Paying Agent
Agreement by the Issuer, except as may be required by the securities or Blue Sky
laws of the various states or the rules of the Financial Industry Regulatory
Authority (“FINRA”) in connection with the offer and sale of the Notes and the
filing of a current report with the SEC by the Issuer.

 

  2.7 Neither the execution and delivery of this Agreement and the Issuing and
Paying Agent Agreement by the Issuer, nor the issuance of the Notes in
accordance with the Issuing and Paying Agent Agreement by the Issuer, nor the
fulfillment of or compliance with the terms and provisions hereof or thereof by
the Issuer, will (i) result in the creation or imposition of any mortgage, lien,
charge or encumbrance of any nature whatsoever upon any of the properties or
assets of the Issuer, or (ii) violate or result in a breach or a default under
any of the terms of the Issuer’s charter documents or by-laws, any contract or
instrument to which the Issuer is a party or by which it or its property is
bound, or any law or regulation, or any order, writ, injunction or decree of any
court or government instrumentality, to which the Issuer is subject or by which
it or its property is bound, which breach or default would reasonably be
expected to result in a material adverse effect on the financial condition or
operations of the Issuer and its subsidiaries taken as a whole or the ability of
the Issuer to perform its obligations under this Agreement, the Notes or the
Issuing and Paying Agent Agreement.

 

  2.8 There is no litigation or governmental proceeding pending, or to the
knowledge of the Issuer threatened, against or affecting the Issuer or any of
its subsidiaries, other than that which is disclosed in the Company Information,
which would reasonably be expected to result in a material adverse change in the
financial condition or operations of the Issuer and its subsidiaries taken as a
whole or the ability of the Issuer to perform its obligations under this
Agreement, the Notes or the Issuing and Paying Agent Agreement.

 

  2.9 The Issuer is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

  2.10 Neither the Private Placement Memorandum nor the Company Information
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

6



--------------------------------------------------------------------------------

  2.11 Neither the Issuer nor any of its subsidiaries nor any director or
officer, nor, to the knowledge of the Issuer, any agent, employee,
representative or affiliate or other person acting on behalf of the Issuer or
any of its subsidiaries or affiliates is aware of or has taken any action,
directly or indirectly, that could result in a violation or a sanction for
violation by such persons of the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder
(collectively, the “FCPA”) or similar law or regulation of any other relevant
jurisdiction; and the Issuer, its subsidiaries and affiliates have each
conducted their businesses in compliance with the FCPA and any applicable
similar law or regulation and have instituted and maintain policies and
procedures designed to ensure, and which are expected to continue to ensure,
continued compliance therewith.

 

  2.12 The operations of the Issuer and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements, including, without limitation, those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 and the Currency and Foreign Transactions Reporting Act of 1970, as
amended, and the applicable money laundering statutes of jurisdictions where the
Issuer or its subsidiaries conduct business, and the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency where the Issuer or its
subsidiaries conduct business (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Issuer or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Issuer, threatened.

 

  2.13 Neither the Issuer nor any of its subsidiaries nor any director or
officer, nor to the knowledge of the Issuer, any agent, employee, representative
or affiliate of the Issuer or any of its subsidiaries (i) is currently the
subject of any sanctions administered or imposed by the United States (including
any administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce) (collectively, “Sanctions” and such
persons, “Sanctioned Persons”) or (ii) will, directly or indirectly, use the
proceeds of the Notes, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person (x) to fund or
facilitate any activities or business of or with any person or in any country or
territory that, at the time of such funding or facilitation, is the subject of
Sanctions, or (y) in any manner that will result in a violation of any economic
Sanctions by any person (including any person participating in the offering of
Notes, whether as dealer, advisor, investor or otherwise).

 

  2.14 Neither the Issuer nor any of its subsidiaries nor any director or
officer, nor to the knowledge of the Issuer, any agent, employee, representative
or affiliate of the Issuer or any of its subsidiaries, is a person that is, or
is 50% or more owned or otherwise controlled by a person that is: (i) the
subject of any Sanctions; or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions (including,
without limitation, Cuba, Iran, North Korea, Sudan, and Syria) (collectively,
“Sanctioned Countries” and each, a “Sanctioned Country”).

 

  2.15

Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by the Issuer to the Dealer, as of the date thereof, that, both
before and after giving effect to such issuance and

 

7



--------------------------------------------------------------------------------

  after giving effect to such amendment or supplement, (i) the representations
and warranties given by the Issuer set forth in this Section 2 remain true and
correct on and as of such date as if made on and as of such date, (ii) in the
case of an issuance of Notes, the Notes being issued on such date have been duly
and validly issued and constitute legal, valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law), (iii) in the case of an issuance of Notes, since the date of the most
recent Private Placement Memorandum, there has been no occurrence in relation to
the Issuer that would reasonably be expected to have a material adverse effect
on its ability to perform its obligations under this Agreement, the Notes or the
Issuing and Paying Agent Agreement which has not been disclosed to the Dealer in
writing or in the Company Information and (iv) the Issuer is not in default of
any of its obligations hereunder or under the Notes or the Issuing and Paying
Agent Agreement.

 

3. Covenants and Agreements of the Issuer.

The Issuer covenants and agrees that:

 

  3.1 The Issuer will give the Dealer prompt notice (but in any event prior to
any subsequent issuance of Notes hereunder) of any amendment to, modification of
or waiver with respect to, the Notes or the Issuing and Paying Agent Agreement,
including a complete copy of any such amendment, modification or waiver.

 

  3.2 The Issuer shall, whenever there shall occur any change in the financial
condition or business operations of the Issuer and its subsidiaries taken as a
whole that would reasonably expected to have a material adverse effect on the
Issuer’s ability to perform its obligations under this Agreement, the Notes or
the Issuing Paying Agent Agreement or occurrence in relation to the Issuer that
would otherwise be material to holders of the Notes or potential holders of the
Notes (including any downgrading or receipt of any written notice of
(a) intended or potential downgrading or (b) any review for potential change in
the rating accorded any of the Issuer’s securities by any nationally recognized
statistical rating organization which has published a rating of the Notes),
promptly, and in any event prior to any subsequent issuance of Notes hereunder,
notify the Dealer (by telephone, confirmed in writing) of such change,
development or occurrence.

 

  3.3 The Issuer shall from time to time furnish to the Dealer such information
as the Dealer may reasonably request, including, without limitation, any press
releases or non-confidential material provided by the Issuer to any national
securities exchange or rating agency, regarding (i) the Issuer’s operations and
financial condition, (ii) the due authorization and execution of the Notes, and
(iii) the Issuer’s ability to pay the Notes as they mature, provided that the
Issuer shall in no case be required to furnish information that it deems to be
material nonpublic information.

 

  3.4 The Issuer will take all such action as the Dealer may reasonably request
to ensure that each offer and each sale of the Notes will comply with any
applicable state Blue Sky laws in the United States; provided, however, that the
Issuer shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation in any jurisdiction in which it is not so
qualified or subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

 

8



--------------------------------------------------------------------------------

  3.5 The Issuer will not be in default of any of its obligations hereunder,
under the Notes or under the Issuing and Paying Agent Agreement, at any time
that any of the Notes are outstanding.

 

  3.6 The Issuer shall not issue Notes hereunder until the Dealer shall have
received (a) an opinion of counsel to the Issuer, addressed to the Dealer,
substantially to the effect set forth in Exhibit D hereto, (b) a copy of the
executed Issuing and Paying Agent Agreement as then in effect, (c) a copy of the
resolutions adopted by the Board of Directors of the Issuer, reasonably
satisfactory in form and substance to the Dealer and certified by the Secretary
or similar officer of the Issuer, authorizing execution and delivery by the
Issuer of this Agreement, the Issuing and Paying Agency Agreement and the Notes
and consummation by the Issuer of the transactions contemplated hereby and
thereby, (d) prior to the issuance of any book-entry Notes represented by a
master note registered in the name of DTC or its nominee, a copy of the executed
Letter of Representations among the Issuer, the Issuing and Paying Agent and DTC
and of the executed master note, (e) prior to the issuance of any Notes in
physical form, a copy of such form (unless attached to this Agreement or the
Issuing and Paying Agent Agreement) and (f) such other certificates, opinions,
letters and documents as the Dealer shall have reasonably requested.

 

  3.7 The Issuer shall reimburse the Dealer for all of the Dealer’s reasonable
out-of-pocket expenses related to this Agreement, including reasonable
out-of-pocket expenses incurred in connection with its preparation and
negotiation, and the transactions contemplated hereby (including, but not
limited to, the printing and distribution of the Private Placement Memorandum),
and, if applicable, for the reasonable fees and out-of-pocket expenses of the
Dealer’s external counsel, subject to the receipt of reasonably satisfactory
supporting documentation.

 

  3.8 The Issuer shall not file a Form D (as referenced in Rule 503 under the
Securities Act) at any time in respect of the offer or sale of the Notes.

 

4. Disclosure.

 

  4.1 The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer. The Private
Placement Memorandum shall contain a statement expressly offering an opportunity
for each prospective purchaser to ask questions of, and receive answers from,
the Issuer concerning the offering of Notes and to obtain relevant additional
information which the Issuer possesses or can acquire without unreasonable
effort or expense.

 

  4.2 The Issuer agrees to promptly furnish the Dealer the Company Information
that has not been otherwise publicly disclosed by public filing with the SEC as
it becomes available.

 

  4.3 (a) The Issuer further agrees to notify the Dealer promptly upon the
occurrence of any event relating to or affecting the Issuer that would cause the
Company Information then in existence to include an untrue statement of a
material fact or to omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they are
made, not misleading. The Dealer agrees to promptly suspend offers and sales of
the Notes upon receipt of such notice.

 

9



--------------------------------------------------------------------------------

(b) In the event that the Issuer gives the Dealer notice pursuant to
Section 4.3(a) and the Dealer notifies the Issuer that it then has Notes it is
holding in inventory (“Inventory”), the Issuer agrees either to (i) purchase the
entire Inventory of the Dealer at a purchase price equal to either (x) in the
case of an interest-bearing Note, the principal amount thereof plus accrued and
unpaid interest thereon through the date of the purchase or (y) in the case of a
Note issued on a discount basis, the price paid by the Dealer for the purchase
thereof, plus the accreted discount thereon through the date of the purchase
based on the purchase price thereof, or (ii) promptly to supplement or amend the
Private Placement Memorandum so that the Private Placement Memorandum, as
amended or supplemented, shall not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and the Issuer shall make such supplement or amendment available to
the Dealer.

(c) In the event that (i) the Issuer gives the Dealer notice pursuant to
Section 4.3(a), (ii) the Dealer does not notify the Issuer that it is then
holding Notes in Inventory and (iii) the Issuer chooses not to promptly amend or
supplement the Private Placement Memorandum in the manner described in clause
(b) above, then the Dealer will maintain the confidentiality of such notice and
all solicitations and sales of Notes shall be suspended until such time as
(x) the Issuer has so amended or supplemented the Private Placement Memorandum,
and made such amendment or supplement available to the Dealer, or (y) the Issuer
determines that the Company Information then in existence satisfy the
representation contained in Section 2.10 hereof.

(d) Without limiting the generality of Section 4.3(a), to the extent that the
Private Placement Memorandum sets forth financial information of the Issuer
(other than financial information included in a report described in clause
(i) of the definition of “Company Information” that (i) is incorporated by
reference in the Private Placement Memorandum or (ii) the Private Placement
Memorandum expressly states is being made available to holders and prospective
purchasers of the Notes but is not otherwise set forth therein), the Issuer
shall review, amend and supplement the Private Placement Memorandum on a
periodic basis, but no less than at least once annually, to incorporate current
financial information of the Issuer to the extent necessary to ensure that the
financial information provided in the Private Placement Memorandum is accurate
and complete.

 

5. Indemnification and Contribution.

 

  5.1

The Issuer will indemnify and hold harmless the Dealer, each individual,
corporation, partnership, trust, association or other entity controlling the
Dealer, any affiliate of the Dealer or any such controlling entity and their
respective directors, officers, employees, partners, incorporators,
shareholders, servants, trustees and agents (hereinafter the “Indemnitees”)
against any and all liabilities, penalties, suits, causes of action, losses,
damages, claims, costs and expenses (including, without limitation, reasonable
fees and disbursements of counsel) or judgments of whatever kind or nature (each
a “Claim”), imposed upon, incurred by or asserted against the Indemnitees
arising out of or based upon (i) any allegation that the Private Placement
Memorandum, the Company Information or any information provided by the Issuer to
the Dealer for distribution to holders and potential holders of Notes included
(as of any relevant time) or includes an untrue statement of a material fact
with respect to the Issuer or

 

10



--------------------------------------------------------------------------------

  omitted (as of any relevant time) or omits to state any material fact with
respect to the Issuer necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or (ii) the breach by
the Issuer of any agreement, covenant or representation made in or pursuant to
this Agreement. This indemnification shall not apply to the extent that the
Claim arises out of or is based upon Dealer Information.

 

  5.2 Provisions relating to claims made for indemnification under this
Section 5 are set forth in Exhibit B to this Agreement.

 

  5.3 In order to provide for just and equitable contribution in circumstances
in which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer shall
contribute to the aggregate costs incurred by the Dealer in connection with any
Claim in the proportion of the respective economic interests of the Issuer and
the Dealer; provided, however, that such contribution by the Issuer shall be in
an amount such that the aggregate costs incurred by the Dealer do not exceed the
aggregate of the commissions and fees earned by the Dealer hereunder with
respect to the issue or issues of Notes to which such Claim relates. The
respective economic interests shall be calculated by reference to the aggregate
proceeds to the Issuer of the Notes issued hereunder and the aggregate
commissions and fees earned by the Dealer hereunder.

 

6. Definitions.

 

  6.1 “Bribery Act” shall have the meaning set forth in Section 2.11.

 

  6.2 “Claim” shall have the meaning set forth in Section 5.1.

 

  6.3 “Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s most recent
report on Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed
by the Issuer with the SEC since the most recent Form 10-K, (ii) the Issuer’s
most recent annual audited financial statements and each interim financial
statement or report prepared subsequent thereto, if not included in item
(i) above, (iii) the Issuer’s other publicly available recent reports,
including, but not limited to, any publicly available filings or reports
provided to its shareholders, (iv) any other information or disclosure prepared
pursuant to Section 4.3 hereof and (v) any information prepared or approved by
the Issuer for dissemination to investors or potential investors in the Notes.

 

  6.4 “Current Issuing and Paying Agent” shall have the meaning set forth in
Section 7.9(i).

 

  6.5 “Dealer Information” shall mean material concerning the Dealer provided by
the Dealer in writing expressly for inclusion in the Private Placement
Memorandum.

 

  6.6 “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

 

  6.7 “FCPA” shall have the meaning set forth in Section 2.11.

 

  6.8 “Indemnitee” shall have the meaning set forth in Section 5.1.

 

11



--------------------------------------------------------------------------------

  6.9 “Institutional Accredited Investor” shall mean an institutional investor
that is an accredited investor within the meaning of Rule 501(c)(1), (2), (3) or
(7) under the Securities Act and that has such knowledge and experience in
financial and business matters that it is capable of evaluating and bearing the
economic risk of an investment in the Notes, including, but not limited to, a
bank, as defined in Section 3(a)(2) of the Securities Act, or a savings and loan
association or other institution, as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity.

 

  6.10 “Issuing and Paying Agency Agreement” shall mean the issuing and paying
agency agreement described on the cover page of this Agreement, or any
replacement thereof, as such agreement may be amended or supplemented from time
to time.

 

  6.11 “Issuing and Paying Agent” shall mean the party designated as such on the
cover page of this Agreement, or any successor thereto or replacement thereof,
as issuing and paying agent under the Issuing and Paying Agency Agreement.

 

  6.12 “Money Laundering Laws” shall have the meaning set forth in Section 2.12.

 

  6.13 “Non-bank fiduciary or agent” shall mean a fiduciary or agent other than
(a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.

 

  6.14 “Outstanding Notes” shall have the meaning set forth in Section 7.9(ii).

 

  6.15 “Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

 

  6.16 “Qualified Institutional Buyer” shall have the meaning assigned to that
term in Rule 144A under the Securities Act.

 

  6.17 “Replacement” shall have the meaning set forth in Section 7.9(i).

 

  6.18 “Replacement Issuing and Paying Agent” shall have the meaning set forth
in Section 7.9(i).

 

  6.19 “Replacement Issuing and Paying Agency Agreement” shall have the meaning
set forth in Section 7.9(i).

 

  6.20 “Rule 144A” shall mean Rule 144A under the Securities Act.

 

  6.21 “Sanctioned Countries” and “Sanctioned Country” shall have the meanings
set forth in Section 2.14.

 

  6.22 “Sanctioned Persons” shall have the meaning set forth in Section 2.13.

 

  6.23 “Sanctions” shall have the meaning set forth in Section 2.13.

 

  6.24 “SEC” shall mean the U.S. Securities and Exchange Commission.

 

  6.25 “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

 

12



--------------------------------------------------------------------------------

7. General

 

  7.1 Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.

 

  7.2 This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its conflict of law provisions.

 

  7.3 The Issuer agrees that any suit, action or proceeding brought by the
Issuer against the Dealer in connection with or arising out of this Agreement or
the Notes or the offer and sale of the Notes shall be brought solely in the
United States federal courts located in the Borough of Manhattan or the courts
of the State of New York located in the Borough of Manhattan. EACH OF THE DEALER
AND THE ISSUER WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

  7.4 This Agreement may be terminated, at any time, by the Issuer, upon one
business day’s prior notice to such effect to the Dealer, or by the Dealer upon
one business day’s prior notice to such effect to the Issuer. Any such
termination, however, shall not affect the obligations of the Issuer under
Sections 3.7, 5 and 7.3 hereof or the respective representations, warranties,
agreements, covenants, rights or responsibilities of the parties made or arising
prior to the termination of this Agreement.

 

  7.5 This Agreement is not assignable by either party hereto without the
written consent of the other party; provided, however, that the Dealer may
assign its rights and obligations under this Agreement to any affiliate of the
Dealer.

 

  7.6 This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

  7.7 This Agreement is for the exclusive benefit of the parties hereto, and
their respective permitted successors and assigns hereunder, and shall not be
deemed to give any legal or equitable right, remedy or claim to any other person
whatsoever.

 

  7.8

The Issuer acknowledges and agrees that the Dealer is acting solely in the
capacity of an arm’s length contractual counterparty to the Issuer with respect
to the offering of the Notes contemplated hereby (including in connection with
determining the price and terms of the offering) and not as a financial advisor
or a fiduciary to, or an agent of (except to the extent explicitly set forth
herein), the Issuer or any other person. The Dealer has not assumed an advisory
or fiduciary responsibility in favor of the Issuer with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether the
Dealer has advised or is currently advising the Issuer on other matters) or any
other obligation to the Issuer except the obligations expressly set forth in
this Agreement. Additionally, the Dealer is not advising the Issuer or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction (except as provided in Section 3.4 hereto). The Issuer shall
consult with its own advisors concerning such matters and shall be responsible
for making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Dealer

 

13



--------------------------------------------------------------------------------

  shall have no responsibility or liability to the Issuer with respect to
Issuer’s investigation and appraisal of the transactions contemplated hereby.
Any review by the Dealer of the Issuer, the transactions contemplated hereby or
other matters relating to such transactions will be performed solely for the
benefit of the Dealer and shall not be on behalf of the Issuer.

 

  7.9 (i) The parties hereto agree that the Issuer may, in accordance with the
terms of this Section 7.9, from time to time replace the party which is then
acting as Issuing and Paying Agent (the “Current Issuing and Paying Agent”) with
another party (such other party, the “Replacement Issuing and Paying Agent”),
and enter into an agreement with the Replacement Issuing and Paying Agent
covering the provision of issuing and paying agency functions in respect of the
Notes by the Replacement Issuing and Paying Agent (the “Replacement Issuing and
Paying Agency Agreement”) (any such replacement, a “Replacement”).

(ii) From and after the effective date of any Replacement, (A) to the extent
that the Issuing and Paying Agency Agreement provides that the Current Issuing
and Paying Agent will continue to act in respect of Notes outstanding as of the
effective date of such Replacement (the “Outstanding Notes”), then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Current
Issuing and Paying Agent, in respect of the Outstanding Notes, and the
Replacement Issuing and Paying Agent, in respect of Notes issued on or after the
Replacement, (ii) all references to the “Issuing and Paying Agent” hereunder
shall be deemed to refer to the Current Issuing and Paying Agent in respect of
the Outstanding Notes, and the Replacement Issuing and Paying Agent in respect
of Notes issued on or after the Replacement, and (iii) all references to the
“Issuing and Paying Agency Agreement” hereunder shall be deemed to refer to the
existing Issuing and Paying Agency Agreement, in respect of the Outstanding
Notes, and the Replacement Issuing and Paying Agency Agreement, in respect of
Notes issued on or after the Replacement; and (B) to the extent that the Issuing
and Paying Agency Agreement does not provide that the Current Issuing and Paying
Agent will continue to act in respect of the Outstanding Notes, then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Replacement
Issuing and Paying Agent, (ii) all references to the “Issuing and Paying Agent”
hereunder shall be deemed to refer to the Replacement Issuing and Paying Agent,
and (iii) all references to the “Issuing and Paying Agency Agreement” hereunder
shall be deemed to refer to the Replacement Issuing and Paying Agency Agreement.

(iii) From and after the effective date of any Replacement, the Issuer shall not
issue any Notes hereunder unless and until the Dealer shall have received: (a) a
copy of the executed Replacement Issuing and Paying Agency Agreement, (b) a copy
of the executed Letter of Representations among the Issuer, the Replacement
Issuing and Paying Agent and DTC, (c) a copy of the executed Master Note
authenticated by the Replacement Issuing and Paying Agent and registered in the
name of DTC or its nominee, (d) an amendment or supplement to the Private
Placement Memorandum describing the Replacement Issuing and Paying Agent as the
Issuing and Paying Agent for the Notes, and reflecting any other changes thereto
necessary in light of the Replacement so that the Private Placement Memorandum,
as amended or supplemented, satisfies the requirements of this Agreement, and
(e) a legal opinion of counsel to the Issuer, addressed to the Dealer, in form
and substance reasonably satisfactory to the Dealer, as to (x) the due
authorization, delivery, validity and enforceability of Notes issued pursuant to
the Replacement Issuing and Paying Agency Agreement, and (y) such other matters
as the Dealer may reasonably request.

 

14



--------------------------------------------------------------------------------

  7.10 This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Issuer and the Dealer with respect to the
subject matter hereof.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

Leggett & Platt, Incorporated, as Issuer    
                                             , as Dealer By:   /s/ Sheri L.
Mossbeck     By:  

 

Name:   Sheri L. Mossbeck     Name:  

 

Title:   Senior Vice President and Treasurer     Title:  

 

 

By:   /s/ John G. Moore Name:   John G. Moore Title:  

Senior Vice President, Chief Legal & HR

Officer, and Secretary

 

16



--------------------------------------------------------------------------------

Addendum

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

 

1. The other dealers referred to in clause (b) of Section 1.2 of the Agreement
are                                                  .

 

2. The addresses of the respective parties for purposes of notices under
Section 7.1 are as follows:

 

  For the Issuer:   Address: 1 Leggett Road, Carthage, MO 64836   Attention:
Treasurer   Telephone number: (417) 358-8131   Fax number: (417) 358-8027   For
the Dealer:   Address:                                          
                                     
Attention:                                    
                                          Telephone
number:                                                                Fax
number:                                                                        

 

17



--------------------------------------------------------------------------------

Exhibit A

Form of Legend for Private Placement Memorandum and Notes

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT THAT
(I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO THE
ISSUER AND THE NOTES, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND (III) IT IS EITHER (A)(1) AN INSTITUTIONAL INVESTOR
THAT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER THE ACT
(AN “INSTITUTIONAL ACCREDITED INVESTOR”) AND (2)(i) PURCHASING NOTES FOR ITS OWN
ACCOUNT, (ii) A BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND
LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE
ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR
AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION) PURCHASING NOTES
FOR ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR (i) WHICH ITSELF POSSESSES SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS THAT IT IS CAPABLE OF EVALUATING AND BEARING THE
ECONOMIC RISK OF AN INVESTMENT IN THE NOTES OR (ii) WITH RESPECT TO WHICH SUCH
PURCHASER HAS SOLE INVESTMENT DISCRETION; OR (B) A QUALIFIED INSTITUTIONAL BUYER
(“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING NOTES
FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS A QIB
AND WITH RESPECT TO EACH OF WHICH THE PURCHASER HAS SOLE INVESTMENT DISCRETION;
AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY UPON
THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT PROVIDED
BY SECTION 4(A)(2) OF THE ACT AND RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE
PURCHASER THEREOF SHALL ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER
TRANSFER THEREOF WILL BE MADE ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE ACT, EITHER (1) TO THE ISSUER OR TO A PLACEMENT AGENT DESIGNATED BY
THE ISSUER AS A PLACEMENT AGENT FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT
AGENTS”), NONE OF WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE,
(2) THROUGH A PLACEMENT AGENT TO AN INSTITUTIONAL ACCREDITED INVESTOR OR A QIB,
OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE REQUIREMENTS OF RULE 144A AND
(B) IN MINIMUM AMOUNTS OF $250,000.

 

18



--------------------------------------------------------------------------------

Exhibit B

Further Provisions Relating to Indemnification

 

(a) The Issuer agrees to reimburse each Indemnitee for all reasonable
out-of-pocket expenses (including reasonable fees and disbursements of external
counsel) as they are incurred by it in connection with investigating or
defending any loss, claim, damage, liability or action in respect of which
indemnification may be sought under Section 5 of the Agreement (whether or not
it is a party to any such proceedings).

 

(b) Promptly after receipt by an Indemnitee of notice of the existence of a
Claim, such Indemnitee will, if a claim in respect thereof is to be made against
the Issuer, notify the Issuer in writing of the existence thereof; provided that
(i) the omission to so notify the Issuer will not relieve it from any liability
which it may have hereunder unless and except to the extent it did not otherwise
learn of such Claim and such failure results in the forfeiture by it of
substantial rights and defenses, and (ii) the omission to so notify the Issuer
will not relieve it from liability which it may have to an Indemnitee otherwise
than on account of this Agreement. In case any such Claim is made against any
Indemnitee and it notifies the Issuer of the existence thereof, the Issuer will
be entitled to participate therein, and to the extent that it may elect by
written notice delivered to the Indemnitee, to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnitee; provided that if the
defendants in any such Claim include both the Indemnitee and the Issuer, and the
Indemnitee shall have reasonably concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Issuer, the Issuer shall not have the right to direct the defense of such Claim
on behalf of such Indemnitee, and the Indemnitee shall have the right to select
separate counsel to assert such legal defenses on behalf of such Indemnitee.
Upon receipt of notice from the Issuer to such Indemnitee of the election of the
Issuer to assume the defense of such Claim and approval by the Indemnitee of
counsel, the Issuer will not be liable to such Indemnitee for expenses incurred
thereafter by the Indemnitee in connection with the defense thereof (other than
reasonable costs of investigation) unless (i) the Indemnitee shall have employed
separate counsel in connection with the assertion of legal defenses in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the Issuer shall not be liable for the expenses of more than one
separate counsel (in addition to any local counsel in the jurisdiction in which
any Claim is brought), approved by the Dealer, representing the Indemnitee who
is party to such Claim), (ii) the Issuer shall not have employed counsel
reasonably satisfactory to the Indemnitee to represent the Indemnitee within a
reasonable time after notice of existence of the Claim or (iii) the Issuer has
authorized in writing the employment of counsel for the Indemnitee. The
indemnity, reimbursement and contribution obligations of the Issuer hereunder
shall be in addition to any other liability the Issuer may otherwise have to an
Indemnitee and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Issuer and any Indemnitee.
The Issuer agrees that without the Dealer’s prior written consent, it will not
settle, compromise or consent to the entry of any judgment in any Claim in
respect of which indemnification may be sought under the indemnification
provision of the Agreement (whether or not the Dealer or any other Indemnitee is
an actual or potential party to such Claim), unless such settlement, compromise
or consent (i) includes an unconditional release of each Indemnitee from all
liability arising out of such Claim and (ii) does not include a statement as to
or an admission of fault, culpability or failure to act, by or on behalf of any
Indemnitee.

 

19



--------------------------------------------------------------------------------

Exhibit C

Statement of Terms for Interest – Bearing Commercial Paper Notes of Leggett &
Platt, Incorporated

THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC PRICING SUPPLEMENT (THE “SUPPLEMENT”) (IF ANY) SENT TO EACH
PURCHASER AT THE TIME OF THE TRANSACTION.

1. General. (a) The obligations of the Issuer to which these terms apply (each a
“Note”) are represented by one or more Master Notes (each, a “Master Note”)
issued in the name of (or of a nominee for) The Depository Trust Company
(“DTC”), which Master Note includes the terms and provisions for the Issuer’s
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in the Master Note.

(b) “Business Day” means any day other than a Saturday or Sunday that is neither
a legal holiday nor a day on which banking institutions are authorized or
required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.

2. Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).

(b) The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below);
(ii) the date on which such Note will be issued (the “Issue Date”); (iii) the
Stated Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note,
the rate per annum at which such Note will bear interest, if any, and the
Interest Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate,
the Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.

(c) Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below). Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year of twelve 30-day
months.

If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.

 

20



--------------------------------------------------------------------------------

(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment. The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating

 

21



--------------------------------------------------------------------------------

Rate Note by an accrued interest factor. This accrued interest factor will be
computed by adding the interest factors calculated for each day in the period
for which accrued interest is being calculated. The interest factor (expressed
as a decimal) for each such day will be computed by dividing the interest rate
applicable to such day by 360, in the cases where the Base Rate is the CD Rate,
Commercial Paper Rate, Federal Funds Rate, LIBOR or Prime Rate, or by the actual
number of days in the year, in the case where the Base Rate is the Treasury
Rate. The interest rate in effect on each day will be (i) if such day is an
Interest Reset Date, the interest rate with respect to the Interest
Determination Date (as defined below) pertaining to such Interest Reset Date, or
(ii) if such day is not an Interest Reset Date, the interest rate with respect
to the Interest Determination Date pertaining to the next preceding Interest
Reset Date, subject in either case to any adjustment by a Spread and/or a Spread
Multiplier.

The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.

All times referred to herein reflect New York City time, unless otherwise
specified.

The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655). All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).

 

22



--------------------------------------------------------------------------------

CD Rate Notes

“CD Rate” means the rate on any Interest Determination Date for negotiable U.S.
dollar certificates of deposit having the Index Maturity as published in the
source specified in the Supplement.

If the above rate is not published by 3:00 p.m., New York City time, on the
Calculation Date, the CD Rate will be the rate on such Interest Determination
Date published under the caption specified in the Supplement in another
recognized electronic source used for the purpose of displaying the applicable
rate.

If such rate is not published in either the source specified on the Supplement
or another recognized electronic source by 3:00 p.m., New York City time, on the
Calculation Date, the Calculation Agent will determine the CD Rate to be the
arithmetic mean of the secondary market offered rates as of 10:00 a.m., New York
City time, on such Interest Determination Date of three leading nonbank dealers1
in negotiable U.S. dollar certificates of deposit in New York City selected by
the Calculation Agent for negotiable U.S. dollar certificates of deposit of
major United States money center banks of the highest credit standing in the
market for negotiable certificates of deposit with a remaining maturity closest
to the Index Maturity in the denomination of $5,000,000.

If fewer than the three dealers selected by the Calculation Agent are quoting as
set forth above, the CD Rate will remain the CD Rate then in effect on such
Interest Determination Date.

Commercial Paper Rate Notes

“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published by the Board of Governors of the Federal
Reserve System (“FRB”) in “Statistical Release H.15(519), Selected Interest
Rates” or any successor publication of the FRB (“H.15(519)”) under the heading
“Commercial Paper-[Financial][Nonfinancial]”.

If the above rate is not published in H.15(519) by 3:00 p.m., New York City
time, on the Calculation Date, then the Commercial Paper Rate will be the Money
Market Yield of the rate on such Interest Determination Date for commercial
paper of the Index Maturity published in the daily update of H.15(519),
available through the world wide website of the FRB at
http://www.federalreserve.gov/releases/h15/Update, or any successor site or
publication or other recognized electronic source used for the purpose of
displaying the applicable rate (“H.15 Daily Update”) under the heading
“Commercial Paper-[Financial][Nonfinancial]”.

If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.

 

1  Such nonbank dealers referred to in this Statement of Terms may include
affiliates of the Dealer.

 

23



--------------------------------------------------------------------------------

If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.

“Money Market Yield” will be a yield calculated in accordance with the following
formula:

 

           

            D x 360

 

  

 

x 100

   Money Market Yield =                360 - (D x M)      

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.

Federal Funds Rate Notes

“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Moneyline Telerate (or any successor service) on
page 120 (or any other page as may replace the specified page on that service)
(“Telerate Page 120”).

If the above rate does not appear on Telerate Page 120 or is not so published by
3:00 p.m. on the Calculation Date, the Federal Funds Rate will be the rate on
such Interest Determination Date as published in H.15 Daily Update under the
heading “Federal Funds/(Effective)”.

If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.

If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.

LIBOR Notes

The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m. London time,
on such Interest Determination Date.

If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in

 

24



--------------------------------------------------------------------------------

such market at such time (a “Representative Amount”). The Calculation Agent will
request the principal London office of each of such banks to provide a quotation
of its rate. If at least two such quotations are provided, LIBOR will be the
arithmetic mean of such quotations. If fewer than two quotations are provided,
LIBOR for such interest period will be the arithmetic mean of the rates quoted
at approximately 11:00 a.m., in New York City, on such Interest Determination
Date by three major banks in New York City, selected by the Calculation Agent,
for loans in U.S. dollars to leading European banks, for a term equal to the
Index Maturity and in a Representative Amount; provided, however, that if fewer
than three banks so selected by the Calculation Agent are providing such
quotations, the then existing LIBOR rate will remain in effect for such Interest
Payment Period.

“Designated LIBOR Page” means the display designated as page “3750” on Moneyline
Telerate (or such other page as may replace the 3750 page on that service or
such other service or services as may be nominated by the British Bankers’
Association for the purposes of displaying London interbank offered rates for
U.S. dollar deposits).

Prime Rate Notes

“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.

If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.

If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.
on that Interest Determination Date.

If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.

If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.

“Reuters Screen US PRIME1 Page” means the display designated as page “US PRIME1”
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).

Treasury Rate Notes

“Treasury Rate” means:

(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the Supplement under the caption “INVESTMENT
RATE” on the display on Moneyline Telerate (or any successor service) on page 56
(or any other page as may replace that page on that service) (“Telerate Page
56”) or page 57 (or any other page as may replace that page on that service)
(“Telerate Page 57”), or

 

25



--------------------------------------------------------------------------------

(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or

(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or

(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or

(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or

(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or

(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.

“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

 

Bond Equivalent Yield =   

                D x N

 

  

 

x 100

     

 

        360 - (D x M)

     

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.

 

  3. Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 270 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of each Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

 

26



--------------------------------------------------------------------------------

  4. Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof);
(ii) the Issuer makes any compromise arrangement with its creditors generally
including the entering into any form of moratorium with its creditors generally;
(iii) a court having jurisdiction shall enter a decree or order for relief in
respect of the Issuer in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or there shall be
appointed a receiver, administrator, liquidator, custodian, trustee or
sequestrator (or similar officer) with respect to the whole or substantially the
whole of the assets of the Issuer and any such decree, order or appointment is
not removed, discharged or withdrawn within 60 days thereafter; or (iv) the
Issuer shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment of or taking possession by a receiver, administrator,
liquidator, assignee, custodian, trustee or sequestrator (or similar official),
with respect to the whole or substantially the whole of the assets of the Issuer
or make any general assignment for the benefit of creditors. Upon the occurrence
of an Event of Default, the principal of such Note (together with interest
accrued and unpaid thereon) shall become, without any notice or demand,
immediately due and payable.

 

  5. Obligation Absolute. No provision of the Issuing and Paying Agency
Agreement under which the Notes are issued shall alter or impair the obligation
of the Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.

 

  6. Supplement. Any term contained in the Supplement shall supersede any
conflicting term contained herein.

 

27



--------------------------------------------------------------------------------

Exhibit D

Opinion of Counsel to Issuer

December 2, 2014

Ladies and Gentlemen:

I have acted as counsel to Leggett & Platt, Incorporated a Missouri corporation
(the “Issuer”), in connection with the proposed offering and sale by the Issuer
in the United States of commercial paper in the form of short-term promissory
notes (the “Notes”).

In my capacity as such counsel, I have examined a specimen form of Note, an
executed copy of the Commercial Paper Dealer Agreement dated as of December 2,
2014 (the “Agreement”) between the Issuer and                                 
(the “Dealer”) and the Issuing and Paying Agent Agreement dated as of
December 2, 2014 (the “Issuing and Paying Agent Agreement”) between the Issuer
and US Bank National Association, as issuing and paying agent (the “Issuing and
Paying Agent”), as well as originals, or copies certified or otherwise
identified to our satisfaction, of such other records and documents as we have
deemed necessary as a basis for the opinions expressed below. In such
examination, I have assumed the genuineness of all documents submitted to us as
originals, and the conformity to the originals of all documents submitted to us
as copies.

Capitalized terms used herein without definition are used as defined in the
Agreement.

Based upon the foregoing, it is my opinion that:

 

  1. The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the state of Missouri and has all the requisite power
and authority to execute, deliver and perform its obligations under the Notes,
the Agreement and the Issuing and Paying Agent Agreement.

 

  2. Each of the Agreement and the Issuing and Paying Agent Agreement has been
duly authorized, executed and delivered by the Issuer and constitutes a legal,
valid and binding obligation of the Issuer enforceable against the Issuer in
accordance with its terms subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law), and except as rights
under the Agreement to indemnity and contribution may be limited by U.S. Federal
or state laws.

 

  3. The Notes have been duly authorized, and when issued as provided in the
Issuing and Paying Agent Agreement, will be duly and validly issued and will
constitute legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

28



--------------------------------------------------------------------------------

  4. Assuming the due performance by the Issuer and the Dealer of their
respective covenants and agreements in or pursuant to the Agreement (except to
the extent that any such covenant or agreement constitutes a conclusion of law
covered herein), the issuance and sale of Notes under the circumstances
contemplated by the Agreement and the Issuing and Paying Agent Agreement do not
require registration of the Notes under the Securities Act of 1933, as amended,
pursuant to the exemption from registration contained in Section 4(a)(2) thereof
(it being understood that no opinion is being expressed as to any resale of a
Note other than the initial resale by the Dealer of a Note purchased from the
Issuer), and do not require compliance with any provision of the Trust Indenture
Act of 1939, as amended; and the Notes will rank at least pari passu with all
other unsecured and unsubordinated indebtedness of the Issuer.

 

  5. No consent or action of, or filing or registration with, any U.S. Federal,
New York or Missouri State governmental or public regulatory body or authority,
including the Securities and Exchange Commission (the “SEC”), pursuant to any
U.S. Federal, New York or Missouri State statute that I, based upon my
experience, recognize as applicable to the Issuer in a transaction of this type,
is required to authorize, or is otherwise required in connection with the
execution, delivery or consummation of the transactions contemplated by, the
Agreement, the Notes or the Issuing and Paying Agency Agreement, except as may
be required by the securities or Blue Sky laws of the various states, in
connection with the offer and sale of the Notes and the filing of a current
report with the SEC by the Issuer.

 

  6. Neither the execution and delivery of the Agreement and the Issuing and
Paying Agent Agreement, nor the offer, sale and issuance of the Notes in
accordance with the Issuing and Paying Agent Agreement, nor the consummation of
the transactions contemplated thereby by the Issuer, will (i) result in the
creation or imposition of any mortgage, lien, charge or encumbrance of any
nature whatsoever upon any of the properties or assets of the Issuer, or
(ii) violate or result in a breach or default under any of the terms of the
Issuer’s charter documents or by-laws, any contract or instrument to which the
Issuer is a party or by which it or its property is bound, or any U.S. Federal,
New York or Missouri law or regulation that I, based upon my experience,
recognize as applicable to the Issuer in a transaction of this type, or, to my
knowledge, any order, writ, injunction or decree of any U.S. Federal or Missouri
State court or government instrumentality having jurisdiction over the Issuer or
any of its subsidiaries that names or is specifically directed to the Issuer or
any such subsidiary, to which the Issuer is subject or by which it or its
property is bound.

 

  7. There is no litigation or governmental proceeding pending, or to my
knowledge, overtly threatened by written communication, against and naming the
Issuer or any of its subsidiaries, other than that which is disclosed in the
Company Information, which would reasonably be expected to result in a material
adverse change in the ability of the Issuer to perform its obligations under the
Agreement, the Notes or the Issuing and Paying Agent Agreement.

 

  8. The Issuer is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

29



--------------------------------------------------------------------------------

This opinion may be delivered to the Issuing and Paying Agent, each holder from
time to time of Notes and any nationally recognized rating agency (in connection
with the rating of the Notes), each of which may rely on this opinion to the
same extent as if such opinion were addressed to it.

 

Very truly yours, LEGGETT & PLATT, INCORPORATED John G. Moore
Senior Vice President, Chief Legal & HR Officer and Secretary

 

30